Exhibit 10.1

EXECUTION COPY

U.S. $300,000,000

CREDIT AGREEMENT

Dated as of September 23, 2005

Among

THE HERSHEY COMPANY,

as Borrower,

and

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

and

CITIBANK, N.A.,

as Administrative Agent,

and

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

UBS LOAN FINANCE LLC,

as Documentation Agent,

and

CITIGROUP GLOBAL MARKETS INC.,

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers,

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms   1     SECTION 1.02. Computation of Time
Periods   13     SECTION 1.03. Accounting Terms   13  

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances   13     SECTION 2.02. Making the
Revolving Credit Advances   14     SECTION 2.03. The Competitive Bid Advances  
15     SECTION 2.04. Fees   19     SECTION 2.05. Termination, Reduction or
Increase of the Commitments   20     SECTION 2.06. Repayment of Revolving Credit
Advances   23     SECTION 2.07. Interest on Revolving Credit Advances   23    
SECTION 2.08. Interest Rate Determination   24     SECTION 2.09. Optional
Conversion of Revolving Credit Advances   25     SECTION 2.10. Optional
Prepayments of Revolving Credit Advances   26     SECTION 2.11. Increased Costs
  26     SECTION 2.12. Illegality   27     SECTION 2.13. Payments and
Computations   28     SECTION 2.14. Taxes   29     SECTION 2.15. Sharing of
Payments, Etc   31     SECTION 2.16. Use of Proceeds   31     SECTION 2.17.
Mandatory Assignment by a Lender; Mitigation   31     SECTION 2.18. Evidence of
Debt   32  

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

i

--------------------------------------------------------------------------------

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03  
33     SECTION 3.02. Initial Borrowing of Each Designated Subsidiary   34    
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing   35    
SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing   36    
SECTION 3.05. Determinations Under Section 3.01   36  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company   37    

ARTICLE V COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants   39     SECTION 5.02. Negative Covenants  
42     SECTION 5.03. Financial Covenant   43  

ARTICLE VI EVENTS OF DEFAULT

SECTION 6.01. Events of Default   44    

ARTICLE VII GUARANTY

SECTION 7.01. Guaranty   46     SECTION 7.02. Guaranty Absolute   46     SECTION
7.03. Waivers and Acknowledgments   47     SECTION 7.04. Subrogation   48    
SECTION 7.05. Continuing Guaranty; Assignments Under the Credit Agreement   48  
  SECTION 7.06. No Stay   48  

ARTICLE VIII THE AGENT

SECTION 8.01. Authorization and Action   49     SECTION 8.02. Agent's Reliance,
Etc   49     SECTION 8.03. Citibank and Affiliates   50     SECTION 8.04. Lender
Credit Decision   50  

ii

--------------------------------------------------------------------------------

  SECTION 8.05. Indemnification   50     SECTION 8.06. Successor Agent   50  

ARTICLE IX MISCELLANEOUS

SECTION 9.01. Amendments, Etc.   51     SECTION 9.02. Notices, Etc.   51    
SECTION 9.03. No Waiver; Remedies   52     SECTION 9.04. Costs and Expenses   52
    SECTION 9.05. Right of Set-off   54     SECTION 9.06. Binding Effect   54  
  SECTION 9.07. Assignments, Designations and Participations   55     SECTION
9.08. Designated Subsidiaries   57     SECTION 9.09. Confidentiality   58    
SECTION 9.10. Governing Law   58     SECTION 9.11. Execution in Counterparts  
58     SECTION 9.12. Jurisdiction, Etc.   58     SECTION 9.13. Patriot Act   59
 

SCHEDULES

Schedule I — List of Applicable Lending Offices

Schedule 3.01(b) — Disclosed Litigation

Schedule 4.01(c) — Required Authorizations and Approvals

EXHIBITS

Exhibit A-1 — Form of Revolving Credit Note

Exhibit A-2 — Form of Competitive Bid Note

Exhibit B-1 — Form of Notice of Revolving Credit Borrowing

Exhibit B-2 — Form of Notice of Competitive Bid Borrowing

iii

--------------------------------------------------------------------------------

Exhibit C — Form of Assignment and Acceptance

Exhibit D — Form of Assumption Agreement

Exhibit E — Form of Designation Letter

Exhibit F — Form of Acceptance by Process Agent

Exhibit G — Form of Opinion of Burton H. Snyder, Senior Vice President, General
Counsel and Secretary of the Company

Exhibit H — Form of Opinion of Counsel to a Designated Subsidiary

iv

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of September 23, 2005

          THE HERSHEY COMPANY, a Delaware corporation (the “Company”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
BANK OF AMERICA, N.A., as syndication agent, UBS LOAN FINANCE LLC, as
documentation agent, and CITIGROUP GLOBAL MARKETS INC. and BANC OF AMERICA
SECURITIES LLC, as joint lead arrangers and joint book managers (the
“Arrangers”), agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


          “Advance” means a Revolving Credit Advance or a Competitive Bid
Advance.


          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.


          “Agent’s Account” means the account of the Agent maintained by the
Agent at Citibank with its office at Two Penn’s Way, New Castle, Delaware 19720,
Account No. 36852248, Attention: Bank Loan Syndications.


          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance and,
in the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.


--------------------------------------------------------------------------------

2

          “Applicable Margin” means (a) for Base Rate Advances, 0% per annum and
(b) for Eurodollar Rate Advances, as of any date, a percentage per annum
determined by reference to the Level in effect on such date as set forth below:


Level Applicable Margin for Eurodollar
Rate Advances

--------------------------------------------------------------------------------

Level 1 0 .160%

--------------------------------------------------------------------------------

Level 2 0 .200%

--------------------------------------------------------------------------------

Level 3 0 .240%

--------------------------------------------------------------------------------

Level 4 0 .330%

--------------------------------------------------------------------------------

Level 5 0 .410%

--------------------------------------------------------------------------------

Level 6 0 .625%

--------------------------------------------------------------------------------

          “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Level in effect on such date as set forth below:


Level Applicable
Percentage

--------------------------------------------------------------------------------

Level 1 0 .040%

--------------------------------------------------------------------------------

Level 2 0 .050%

--------------------------------------------------------------------------------

Level 3 0 .060%

--------------------------------------------------------------------------------

Level 4 0 .070%

--------------------------------------------------------------------------------

Level 5 0 .090%

--------------------------------------------------------------------------------

Level 6 0 .125%

--------------------------------------------------------------------------------

          “Applicable Utilization Fee” means, as of any date that the aggregate
Advances exceed 50% of the aggregate Commitments, a percentage per annum
determined by reference to the Level in effect on such date as set forth below:


Level Applicable
Utilization Fee

--------------------------------------------------------------------------------

Level 1 0 .050%

--------------------------------------------------------------------------------

Level 2 0 .050%

--------------------------------------------------------------------------------

Level 3 0 .050%

--------------------------------------------------------------------------------

Level 4 0 .100%

--------------------------------------------------------------------------------

Level 5 0 .100%

--------------------------------------------------------------------------------

Level 6 0 .125%

--------------------------------------------------------------------------------

          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.


          “Assuming Lender” means an Eligible Assignee not previously a Lender
that becomes a Lender hereunder pursuant to Section 2.05(c).


--------------------------------------------------------------------------------

3

          “Assumption Agreement” means an agreement in substantially the form of
Exhibit D hereto by which an Eligible Assignee agrees to become a Lender
hereunder pursuant to Section 2.05(c), agreeing to be bound by all obligations
of a Lender hereunder.


          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:


          (a)     the rate of interest announced publicly by Citibank in
New York, New York, from time to time, as Citibank’s base rate; and


          (b)     1/2 of one percent per annum above the Federal Funds Rate.


          “Base Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.07(a)(i).


          “Borrower” means the Company or any Designated Subsidiary, as the
context requires.


          “Borrowing” means a Revolving Credit Borrowing or a Competitive Bid
Borrowing.


          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advance or LIBO Rate Advance, on which
dealings are carried on in the London interbank market.


          “Change of Control” means a change in the voting power of Hershey
Trust Company, as trustee for the Milton Hershey School (the “Hershey Trust”),
such that either (A) (i) it no longer controls a majority of the voting power of
the Company’s Voting Stock and (ii) at the same time, another Person or group of
Persons within the meaning of Section 13 or 14 of the Securities Exchange Act of
1934, as amended, controls a percentage of the voting power of the Company’s
Voting Stock in excess of the percentage controlled by the Hershey Trust or (B)
it no longer controls at least 30% of the voting power of the Company’s Voting
Stock.


          “Commitment” has the meaning specified in Section 2.01.


          “Commitment Increase” has the meaning specified in Section 2.05(c)(i).


          “Commitment Increase Date” has the meaning specified in Section
2.05(c)(i).


          “Competitive Bid Advance” means an advance by a Lender to any Borrower
as part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO
Rate Advance.


          “Competitive Bid Borrowing” means a borrowing consisting of
simultaneous Competitive Bid Advances from each of the Lenders whose offer to
make one or more


--------------------------------------------------------------------------------

4

  Competitive Bid Advances as part of such borrowing has been accepted under the
competitive bidding procedure described in Section 2.03.


          “Competitive Bid Note” means a promissory note of any Borrower payable
to the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.


          “Competitive Bid Reduction” has the meaning specified in Section 2.01.


          “Confidential Information” means any non-public or proprietary
information disclosed by any Borrower to the Agent or any Lender that such
Borrower indicates is to be treated confidentially, but does not include any
such information that is or becomes generally available to the public or that is
or becomes available to the Agent or such Lender on a non-confidential basis
from a source other than such Borrower, which source is not, to the best
knowledge of the Agent or such Lender, subject to a confidentiality agreement
with such Borrower.


          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.


          “Consolidated Interest Expense” means, for any period with respect to
the Company and its Subsidiaries, net interest expense plus capitalized interest
for such period, in each case determined on a Consolidated basis in accordance
with GAAP.


          “Consolidated Net Interest Expense” means, for any period with respect
to the Company and its Subsidiaries, interest expense minus capitalized interest
and interest income for such period, in each case determined on a Consolidated
basis in accordance with GAAP.


          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.08 or 2.09.


          “Debt” means, with respect to any Person: (a) indebtedness for
borrowed money, (b) obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations to pay the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases, (e) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit (other than trade letters of credit) or similar extensions of
credit and (f) obligations under direct or indirect guaranties in respect of,
and obligations, contingent or otherwise, to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clauses (a) through
(d) above.


          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


--------------------------------------------------------------------------------

5

          “Designated Subsidiary” means any corporate Subsidiary of the Company
designated for borrowing privileges under this Agreement pursuant to Section
9.08.


          “Designation Letter” means, with respect to any Designated Subsidiary,
a letter in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.


          “Disclosed Litigation” has the meaning specified in Section 3.01(b).


          “Domestic Lending Office” means, with respect to any Initial Lender,
the office of such Lender specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or, with respect to any other Lender, the office
of such Lender specified as its “Domestic Lending Office” in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Company and the Agent.


          “Effective Date” has the meaning specified in Section 3.01.


          “Eligible Assignee” means (a) a Lender or any Affiliate of a Lender
which is principally engaged in the commercial banking business, and (b) any
bank or other financial institution, or any other Person, that has been approved
in writing by the Company and the Agent as an Eligible Assignee for purposes of
this Agreement; provided, however, that neither the Company’s nor the Agent’s
approval shall be unreasonably withheld; and provided further, however, that the
Company may withhold its approval if the Company reasonably believes that an
assignment to such Eligible Assignee pursuant to Section 9.07 will result in the
incurrence of increased costs payable by any Borrower pursuant to Section 2.11
or 2.14.


          “Environmental Action” means any administrative, regulatory or
judicial action, suit, demand, demand letter, claim, notice, investigation,
proceeding, consent order or consent agreement relating to any Environmental
Law, Environmental Permit or Hazardous Materials or arising from alleged injury
to health, safety or the environment.


          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.


          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.


          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


--------------------------------------------------------------------------------

6

          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Company’s controlled group, or under common control
with the Company, within the meaning of Section 414 of the Internal Revenue
Code.


          “ERISA Event” means (a) (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are met with a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, such Plan.


          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


          “Eurodollar Lending Office” means, with respect to any Initial Lender,
the office of such Lender specified as its “Eurodollar Lending Office” opposite
its name on Schedule I hereto or, with respect to any other Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Company and the Agent.


          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Revolving Credit Borrowing, an interest
rate per annum equal to the rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Moneyline Telerate Markets Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in


--------------------------------------------------------------------------------

7

  U.S. dollars are offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurodollar Rate
Advance comprising part of such Revolving Credit Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period. If
Moneyline Telerate Markets Page 3750 (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Revolving Credit Borrowing shall be determined by
the Agent on the basis of applicable rates furnished to and received by the
Agent from the Reference Banks two Business Days before the first day of such
Interest Period, subject, however, to the provisions of Section 2.08.


          “Eurodollar Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.07(a)(ii).


          “Eurodollar Rate Reserve Percentage” with respect to any Lender for
any Interest Period for all Eurodollar Rate Advances or LIBO Rate Advances
comprising part of the same Borrowing means the reserve percentage applicable
during such Interest Period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) actually imposed on such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurodollar Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.


          “Events of Default” has the meaning specified in Section 6.01.


          “Excluded Taxes” has the meaning specified in Section 2.14(a).


          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.


          “Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).


          “GAAP” has the meaning specified in Section 1.03.


          “Guaranty” means the guaranty made by the Company to the Lenders and
the Agent pursuant to Article VII.


--------------------------------------------------------------------------------

8

          “Guaranteed Obligations” has the meaning specified in Section 7.01(a).


          “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.


          “Increasing Lender” has the meaning specified in Section 2.05(c)(i).


          “Insufficiency” means, with respect to any Plan, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.


          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Revolving Credit Borrowing and each LIBO Rate Advance
comprising part of the same Competitive Bid Borrowing, the period commencing on
the date of such Eurodollar Rate Advance or LIBO Rate Advance or the date of the
Conversion of any Base Rate Advance into such Eurodollar Rate Advance and ending
on the last day of the period selected by the Borrower that requested such
Borrowing pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by such Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
applicable Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:


          (i) such Borrower may not select any Interest Period that ends after
the Termination Date;


          (ii) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;


          (iii) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and


          (iv) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.


--------------------------------------------------------------------------------

9

          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


          “Lenders” means, collectively, each of the banks, financial
institutions and other institutional lenders listed on Schedule I hereto, each
Assuming Lender that shall become a party hereto pursuant to Section 2.05(c) and
each Eligible Assignee that shall become a party hereto pursuant to
Section 9.07.


          “Level” means, as of any date, the lowest of Level 1, Level 2,
Level 3, Level 4, Level 5 or Level 6 then applicable to the Public Debt Rating.


          “Level 1” means that either (a) S&P shall have assigned a rating of at
least AA- or (b) Moody’s shall have assigned a rating of at least Aa3.


          “Level 2” means that either (a) S&P shall have assigned a rating lower
than AA- but at least A+ or (b) Moody’s shall have assigned a rating lower than
Aa3 but at least A1.


          “Level 3” means that either (a) S&P shall have assigned a rating lower
than A+ but at least A or (b) Moody’s shall have assigned a rating lower than A1
but at least A2.


          “Level 4” means that either (a) S&P shall have assigned a rating lower
than A but at least A- or (b) Moody’s shall have assigned a rating lower than A2
but at least A3.


          “Level 5” means that either (a) S&P shall have assigned a rating lower
than A- but at least BBB+ or (b) Moody’s shall have assigned a rating lower than
A3 but at least Baa1.


          “Level 6” means that the Company has not met the criteria for Level 1,
Level 2, Level 3, Level 4 and Level 5.


          “LIBO Rate” means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to the rate per annum (rounded upward to the nearest whole multiple
of 1/16 of 1% per annum) appearing on Moneyline Telerate Markets Page 3750 (or
any successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period
or, if for any reason such rate is not available, the average (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum, or if there is no nearest
whole multiple of 1/16 of 1% per annum, then rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
rate per annum at which deposits in U.S. dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to the amount
that would be such Reference Bank’s respective ratable share of such Borrowing
if such Borrowing were to be a Revolving Credit Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period. If
Moneyline Telerate Markets Page 3750 (or any


--------------------------------------------------------------------------------

10

  successor page) is unavailable, the LIBO Rate for any Interest Period for each
LIBO Rate Advance comprising part of the same Competitive Bid Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.


          “LIBO Rate Advances” has the meaning specified in Section 2.03(a)(i).


          “Lien” means any mortgage, pledge, lien, security interest,
conditional sale or other title retention agreement or other similar charge or
encumbrance.


          “Majority Lenders” means at any time Lenders owed at least 51% of the
then aggregate unpaid principal amount of the Revolving Credit Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least 51% of the Commitments.


          “Material Adverse Change” means any material adverse change in the
business, financial condition, operations, performance or principal
manufacturing properties of the Company and its Subsidiaries taken as a whole.


          “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition, operations, performance or principal
manufacturing properties of the Company and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or the Lenders under this Agreement or
any Note or (c) the ability of any Borrower to perform its obligations (other
than payment obligations) under this Agreement or any Note.


          “Material Subsidiary” means, at any date of determination, a
Subsidiary of the Company that, either individually or together with its
Subsidiaries, taken as a whole, has total assets exceeding $300,000,000 on such
date.


          “Moody’s” means Moody’s Investors Service, Inc., or its successor.


          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.


          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.


          “Note” means a Revolving Credit Note or a Competitive Bid Note.


--------------------------------------------------------------------------------

11

          “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).


          “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).


          “Other Taxes” has the meaning specified in Section 2.14(b).


          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).


          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes; (e) Liens arising under leases or subleases granted to others
that would not be reasonably likely to have a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole; (f) Liens granted in connection
with any interest rate or foreign currency options, commodity contracts, futures
or similar agreements entered into by the Company or any of its Subsidiaries in
the ordinary course of business; and (g) Liens granted in connection with
corporate-owned life insurance programs of the Company or any of its
Subsidiaries.


          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, limited
liability company or other entity, or a government or any political subdivision
or agency thereof.


          “Plan” means a Single Employer Plan or a Multiple Employer Plan.


          “Pre-Tax Income from Continuing Operations” means, for any period with
respect to the Company and its Subsidiaries, net income (or net loss) from
operations (determined without giving effect to extraordinary or non-recurring
gains or losses) plus the sum of (a) Consolidated Net Interest Expense, (b)
income tax expense and (c) non-recurring non-cash charges (including the
cumulative effect of accounting changes, restructuring charges and gains or
losses from the sale of businesses), in each case determined on a Consolidated
basis in accordance with GAAP; provided, however, that the LIFO adjustment to
the determination of Pre-Tax Income from Continuing Operations for purposes of
the quarterly financial statements and the compliance certificate delivered
pursuant to Section 5.01(h)(i) shall be made in accordance with the Company’s
best estimation.


          “Process Agent” has the meaning specified in Section 9.12(a).


--------------------------------------------------------------------------------

12

          “Public Debt Rating” means, as of any date, the lowest rating that has
been most recently and officially announced by either S&P or Moody’s, as the
case may be, for any class of non-credit enhanced long-term senior unsecured
debt issued by the Company. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating for the Company, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating for the Company, the
Applicable Margin, the Applicable Percentage and the Applicable Utilization Fee
will be set in accordance with Level 6 under the definition of “Applicable
Margin”, “Applicable Percentage” or “Applicable Utilization Fee”, as the case
may be; (c) if the ratings established by S&P and Moody’s shall fall within
different levels, the Applicable Margin, the Applicable Percentage and the
Applicable Utilization Fee shall be based upon the higher rating, provided that
if the lower of such ratings is more than one level below the higher of such
ratings, the Applicable Margin, the Applicable Percentage and the Applicable
Utilization Fee shall be determined by reference to the level that is one level
above such lower rating; (d)  if any rating established by S&P or Moody’s shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change (regardless
of the effective date thereof); and (e) if S&P or Moody’s shall change the basis
on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.


          “Reference Banks” means Citibank, Bank of America, N.A. and UBS AG,
Stamford Branch, or, in the event that less than two of such Lenders remain
Lenders hereunder at any time, any other commercial bank designated by the
Company and approved by the Majority Lenders as constituting a “Reference Bank”
hereunder.


          “Register” has the meaning specified in Section 9.07(d).


          “Revolving Credit Advance” means an advance by a Lender to any
Borrower as part of a Revolving Credit Borrowing by such Borrower and refers to
a Base Rate Advance or a Eurodollar Rate Advance (each of which shall be a
“Type” of Revolving Credit Advance).


          “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Advances of the same Type made by each of the
Lenders pursuant to Section 2.01.


          “Revolving Credit Note” means a promissory note of any Borrower
payable to the order of any Lender, delivered pursuant to a request made under
2.18(a) in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender to such Borrower.


          “S&P” means Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., or its successor.


--------------------------------------------------------------------------------

13

          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.


          “Subsidiary” of any Person means any corporation, partnership, limited
liability company, trust or estate of which (or in which) more than 50% of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company or partnership or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries.


          “Taxes” has the meaning specified in Section 2.14(a).


          “Termination Date” means the earlier of (a) December 30, 2005 or (b)
the date of termination in whole of the Commitments pursuant to Section 2.05(a),
2.05(b) or 6.01.


          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.


          “Withdrawal Liability” has the meaning specified in Part I of
Subtitle E of Title IV of ERISA.


          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.


          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with accounting principles
generally accepted in the United States consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) (“GAAP”).


ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

          SECTION 2.01. The Revolving Credit Advances. Each Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances to any Borrower from time to time on any Business Day during the
period from the Effective Date until


--------------------------------------------------------------------------------

14

  the Termination Date in an aggregate amount for all Borrowers not to exceed at
any time outstanding (a) the amount set forth opposite such Lender’s name on
Schedule I hereto or (b) if such Lender has become a Lender hereunder pursuant
to an Assumption Agreement or has increased its Commitment pursuant to Section
2.05(c), or if such Lender has entered into any Assignment and Acceptance, the
amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.07(d), in each case as such amount may be reduced pursuant
to Section 2.05(a) or (b) (such Lender’s “Commitment”), provided that the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”). Each Revolving Credit
Borrowing shall be in an aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof (or, if less, an aggregate amount equal to the
amount by which the aggregate amount of a proposed Competitive Bid Borrowing
requested by any Borrower exceeds the aggregate amount of Competitive Bid
Advances offered to be made by the Lenders and accepted by such Borrower in
respect of such Competitive Bid Borrowing, if such Competitive Bid Borrowing is
made on the same date and by the same Borrower as such Revolving Credit
Borrowing) and shall consist of Revolving Credit Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, any Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.


          SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving
Credit Borrowing shall be made on notice, given not later than (i) 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances or (ii) 11:00 A.M. (New York City time)
on the day of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by any Borrower to the Agent,
which shall give to each Lender prompt notice thereof by telecopier or telex.
Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or telex in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (w) date of such Revolving Credit Borrowing, (x) Type of
Advances comprising such Revolving Credit Borrowing, (y) aggregate amount of
such Revolving Credit Borrowing, and (z) in the case of a Revolving Credit
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Revolving Credit Advance. Each Lender shall, before (i) in the case of
a Eurodollar Rate Advance, 11:00 A.M. (New York City time) or (ii) in the case
of a Base Rate Advance, 1:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
requesting the Revolving Credit Borrowing at the Agent’s address referred to in
Section 9.02.


--------------------------------------------------------------------------------

15

          (b)     Anything herein to the contrary notwithstanding, a Borrower
may not select Eurodollar Rate Advances for any Revolving Credit Borrowing if
the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12.


          (c)     Each Notice of Revolving Credit Borrowing of any Borrower
shall be irrevocable and binding on such Borrower. In the case of any Revolving
Credit Borrowing that the related Notice of Revolving Credit Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower requesting such
Revolving Credit Borrowing shall indemnify each Lender, after receipt of a
written request by such Lender setting forth in reasonable detail the basis for
such request, against any loss, cost or expense actually incurred by such Lender
as a result of any failure by such Borrower to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing for such Revolving Credit
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (other than loss of anticipated profits), cost or expense
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.


          (d)     Unless the Agent shall have received notice from a Lender
prior to the date of any Revolving Credit Borrowing comprised of Eurodollar Rate
Advances or prior to the time of the proposed disbursement of any Revolving
Credit Borrowing comprised of Base Rate Advances that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower requesting such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the interest
rate applicable at the time to Revolving Credit Advances comprising such
Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Revolving Credit Advance as
part of such Revolving Credit Borrowing for purposes of this Agreement.


          (e)     The failure of any Lender to make the Revolving Credit Advance
to be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.


          SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings under this
Section 2.03 from time to time on any Business Day during the period from the
date hereof until the date occurring 30 days prior to the Termination Date in
the manner set forth below; provided that, following the


--------------------------------------------------------------------------------

16

  making of each Competitive Bid Borrowing, the aggregate amount of the Advances
then outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders (computed without regard to any Competitive Bid Reduction).


          (i) A Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent, by telecopier or telex, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(u) date of such proposed Competitive Bid Borrowing, (v) aggregate amount of
such proposed Competitive Bid Borrowing, (w) interest rate basis (LIBO Rate or
fixed rate) to be offered by the Lenders, (x) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period of each Competitive
Bid Advance to be made as part of such Competitive Bid Borrowing, or in the case
of a Competitive Bid Borrowing Consisting of Fixed Rate Advances, maturity date
for repayment of each Fixed Rate Advance to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than the date occurring 7
days after the date of such Competitive Bid Borrowing or later than the earlier
of (I) 180 days after the date of such Competitive Bid Borrowing and (II) the
Termination Date), (y) interest payment date or dates relating thereto, and
(z) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than 10:00 A.M. (New York City time) (A) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and (B) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall instead specify in
the Notice of Competitive Bid Borrowing that the rates of interest to be offered
by the Lenders are to be based on the LIBO Rate (the Advances comprising such
Competitive Bid Borrowing being referred to herein as “LIBO Rate Advances”).
Each Notice of Competitive Bid Borrowing of a Borrower shall be irrevocable and
binding on such Borrower. Any Notice of Competitive Bid Borrowing by a
Designated Subsidiary shall be given to the Agent in accordance with the
preceding sentence through the Company on behalf of such Designated Subsidiary.
The Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from a Borrower by sending such Lender
a copy of the related Notice of Competitive Bid Borrowing.


          (ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent (which shall give prompt notice thereof to
such Borrower), before 9:30 A.M. (New York City time) on the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Advances and before 10:00 A.M. (New York City time)
three Business Days before the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances, of
the minimum amount and maximum amount of each Competitive Bid Advance which such
Lender would be willing to make as part of such


--------------------------------------------------------------------------------

17

  proposed Competitive Bid Borrowing (which amounts may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender’s Commitment,
if any), the rate or rates of interest therefor and such Lender’s Applicable
Lending Office with respect to such Competitive Bid Advance; provided that if
the Agent in its capacity as a Lender shall, in its sole discretion, elect to
make any such offer, it shall notify such Borrower of such offer at least 30
minutes before the time and on the date on which notice of such election is to
be given to the Agent by the other Lenders. If any Lender shall elect not to
make such an offer, such Lender shall so notify the Agent, before 10:00 A.M.
(New York City time) on the date on which notice of such election is to be given
to the Agent by the other Lenders, and such Lender shall not be obligated to,
and shall not, make any Competitive Bid Advance as part of such Competitive Bid
Borrowing; provided that the failure by any Lender to give such notice shall not
cause such Lender to be obligated to make any Competitive Bid Advance as part of
such proposed Competitive Bid Borrowing.


          (iii) The Borrower proposing the Competitive Bid Borrowing shall, in
turn, before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances and before 11:00 A.M. (New York City time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances, either:


          (x)        cancel such Competitive Bid Borrowing by giving the Agent
notice to that effect, or


          (y)        accept one or more of the offers made by any Lender or
Lenders pursuant to paragraph (ii) above, in its sole discretion, by giving
notice to the Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Agent on behalf of such
Lender for such Competitive Bid Advance pursuant to paragraph (ii) above) to be
made by each Lender as part of such Competitive Bid Borrowing, and reject any
remaining offers made by Lenders pursuant to paragraph (ii) above by giving the
Agent notice to that effect; provided, however, that such Borrower shall not
accept any offer in excess of the requested bid amount for any maturity. Such
Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the amount that each such Lender offered at such
interest rate.


          (iv) If the Borrower proposing the Competitive Bid Advance notifies
the Agent that such Competitive Bid Borrowing is cancelled pursuant to
paragraph (iii)(x) above, the Agent shall give prompt notice thereof to the
Lenders and such Competitive Bid Borrowing shall not be made.


--------------------------------------------------------------------------------

18

          (v) If the Borrower proposing the Competitive Bid Advance accepts one
or more of the offers made by any Lender or Lenders pursuant to
paragraph (iii)(y) above, the Agent shall in turn promptly notify (A) each
Lender that has made an offer as described in paragraph (ii) above, of the date
and aggregate amount of such Competitive Bid Borrowing and whether or not any
offer or offers made by such Lender pursuant to paragraph (ii) above have been
accepted by such Borrower, (B) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, of the amount of each
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing, and (C) each Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing, upon receipt, that the Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III. Each Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing shall, before 12:00 Noon (New York City
time) on the date of such Competitive Bid Borrowing specified in the notice
received from the Agent pursuant to clause (A) of the preceding sentence or any
later time when such Lender shall have received notice from the Agent pursuant
to clause (C) of the preceding sentence, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment
of the applicable conditions set forth in Article III and after receipt by the
Agent of such funds, the Agent will make such funds available to such Borrower
at the Agent’s address referred to in Section 9.02. Promptly after each
Competitive Bid Borrowing the Agent will notify each Lender of the amount of the
Competitive Bid Borrowing, the consequent Competitive Bid Reduction and the
dates upon which such Competitive Bid Reduction commenced and will terminate.


          (vi) If the Borrower proposing the Competitive Bid Advance notifies
the Agent that it accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, such notice of acceptance shall be
irrevocable and binding on such Borrower. Such Borrower shall indemnify each
Lender, after receipt of a written request by such Lender setting forth in
reasonable detail the basis for such request, against any loss, cost or expense
actually incurred by such Lender as a result of any failure by such Borrower to
fulfill on or before the date specified in the related Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (other than loss of
anticipated profits), cost or expense actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing when such Competitive Bid Advance, as a result of such
failure, is not made on such date.


          (b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrower that has
borrowed through such Competitive Bid Borrowing shall be in compliance with the
limitation set forth in the proviso to the first sentence of subsection (a)
above.


--------------------------------------------------------------------------------

19

          (c) Within the limits and on the conditions set forth in this
Section 2.03, each Borrower may from time to time borrow under this
Section 2.03, repay or prepay pursuant to subsection (d) below, and reborrow
under this Section 2.03.


          (d) Each Borrower that has borrowed through a Competitive Bid
Borrowing shall repay to the Agent for the account of each Lender that has made
a Competitive Bid Advance, on the maturity date of such Competitive Bid Advance
(such maturity date being that specified by such Borrower for repayment of such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and provided in the Competitive
Bid Note evidencing such Competitive Bid Advance), the then unpaid principal
amount of such Competitive Bid Advance. A Borrower shall have no right to prepay
any principal amount of any Competitive Bid Advance without the consent of the
Lender that has made such Competitive Bid Advance or as is specified in the
Notice of Competitive Bid Borrowing.


          (e) Each Borrower that has borrowed through a Competitive Bid
Borrowing shall pay interest on the unpaid principal amount of each Competitive
Bid Advance from the date of such Competitive Bid Advance comprising such
Competitive Bid Borrowing to the date the principal amount of such Competitive
Bid Advance is repaid in full, at the rate of interest for such Competitive Bid
Advance specified by the Lender making such Competitive Bid Advance in its
notice with respect thereto delivered pursuant to subsection (a)(ii) above,
payable on the interest payment date or dates specified by such Borrower for
such Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above, as provided in the Competitive
Bid Note evidencing such Competitive Bid Advance. Upon the occurrence and during
the continuance of an Event of Default under Section 6.01(a), each Borrower that
has borrowed through a Competitive Bid Borrowing shall pay interest on the
amount of unpaid principal of and interest on each Competitive Bid Advance
comprising such Competitive Bid Borrowing that is owing to a Lender, payable in
arrears on the date or dates interest is payable thereon, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.


          (f) The indebtedness of any Borrower resulting from each Competitive
Bid Advance made to such Borrower as part of a Competitive Bid Borrowing shall
be evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.


          SECTION 2.04. Fees. (a) Facility Fee. The Company agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Commitment from the date hereof in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or the
Assignment and Acceptance, as the case may be, pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing September 30, 2005, and on the Termination Date.


--------------------------------------------------------------------------------

20

          (b)    Agent’s Fees. The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed in writing between the
Company and the Agent.


          SECTION 2.05. Termination, Reduction or Increase of the Commitments.
(a) Termination or Ratable Reduction by the Company. The Company shall have the
right, upon at least three Business Days’notice to the Agent, to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders, provided that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and provided, further, that the aggregate amount of the Commitments of
the Lenders shall not be reduced to an amount that is less than the aggregate
principal amount of the Competitive Bid Advances then outstanding. The aggregate
amount of the Commitments, once reduced or terminated as provided in this
Section 2.05(a), may not be reinstated, except as provided in Section 2.05(c)
below.


          (b)    Termination by the Majority Lenders upon Change of Control. In
the event that a Change of Control occurs, (i) the Agent shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Company given
not later than 10 Business Days after receipt by the Lenders and the Agent of
notice from the Company of such Change of Control pursuant to Section
5.01(h)(iv), declare the Commitments (determined without giving effect to any
Competitive Bid Reduction) to be terminated in whole, effective as of the date
set forth in such notice, provided, however, that such date shall be no earlier
than 10 Business Days after the Company’s receipt of such notice of termination
and (ii) each Borrower’s right to make a Borrowing under this Agreement shall
thereupon be suspended and shall remain suspended until 10 Business Days after
receipt by the Lenders and the Agent of notice from the Company of such Change
of Control pursuant to Section 5.01(h)(iv) unless the Majority Lenders shall
have exercised their right to terminate the Commitments as provided in clause
(i) of this Section 2.05(b), in which case each Borrower’s right to make a
Borrowing under this Agreement shall remain suspended until the effective date
of such termination. A notice of termination pursuant to this Section 2.05(b)
shall have the effect of accelerating the outstanding Advances of the Lenders
and the Notes of the Lenders and each Borrower shall, on or prior to the
effective date of the termination of the Commitments, prepay or cause to be
prepaid the outstanding principal amount of all Advances owing by any such
Borrower to the Lenders, together with accrued interest thereon to the date of
such payment, any facility fees or other fees payable to the Lenders pursuant to
the provisions of Section 2.04, and all other amounts payable to the Lenders
under this Agreement (including, but not limited to, any increased costs or
other amounts owing under Section 2.11 and any indemnification for Taxes under
Section 2.14). Upon such prepayment and the termination of the Commitments in
accordance with this Section 2.05(b), the obligations of the Lenders under this
Agreement shall, by the provisions hereof, be released and discharged.


          (c)    Increase by the Company. (i) The Company may at any time, by
notice to the Agent, propose that the aggregate amount of the Commitments be
increased (each such proposed increase being a “Commitment Increase”) by up to
$600,000,000 in excess of the aggregate of the Commitments as of the Effective
Date, effective as at a date (the “Commitment Increase Date”) that shall be
specified in such notice and that shall be (A) prior to the Termination Date and
(B) at least 15 Business Days after the date of such notice; provided, however,
that (w) the Company may not propose more than one Commitment Increase during
any calendar year, (x) the minimum proposed Commitment Increase for each
Commitment Increase Date shall be


--------------------------------------------------------------------------------

21

  $50,000,000, (y) in no event shall the aggregate amount of the Commitments at
any time exceed $1,500,000,000 and (z) no Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from such Commitment
Increase. The Agent shall notify the Lenders and any Eligible Assignees
requested by the Company and acceptable to the Agent as potential Assuming
Lenders hereunder of the proposed Commitment Increase promptly upon the Agent’s
receipt of any such notice. It shall be in each Lender’s sole discretion whether
to increase its Commitment hereunder in connection with the proposed Commitment
Increase. No later than 10 Business Days after its receipt of the Company’s
notice, each Lender that is willing to increase its Commitment hereunder (each
such Lender being an “Increasing Lender”) shall deliver to the Agent a notice in
which such Lender shall set forth the maximum increase in its Commitment to
which such Lender is willing to agree, and the Agent shall promptly provide to
the Company a copy of such Increasing Lender’s notice. The Agent shall cooperate
with the Company in discussions with the Lenders and Eligible Assignees with a
view to arranging the proposed Commitment Increase through the increase of the
Commitments of one or more of the Lenders and/or the addition of one or more
Eligible Assignees acceptable to the Company and the Agent as Assuming Lenders
and as parties to this Agreement; provided, however, that the minimum Commitment
of each such Assuming Lender that becomes a party to this Agreement pursuant to
this Section 2.05(c) shall be $10,000,000; and provided further that any
allocations of Commitments shall be determined by the Company.


          (ii)     If agreement is reached prior to the relevant Commitment
Increase Date with any Increasing Lenders and Assuming Lenders as to a
Commitment Increase (the amount of which may be less than (subject to the
limitation set forth in clause (i)(x) of this Section 2.05(c)) but not greater
than that amount specified in the applicable notice from the Company), the
Company shall deliver, no later than one Business Day prior to the Commitment
Increase Date, a notice thereof in reasonable detail to the Agent (and the Agent
shall give notice thereof to the Lenders, including any Assuming Lenders). The
Assuming Lenders, if any, shall become Lenders hereunder as of the Commitment
Increase Date and the Commitments of any Increasing Lenders and such Assuming
Lenders shall become or be, as the case may be, as of the Commitment Increase
Date, the amounts specified in the notice delivered by the Company to the Agent;
provided, however, that:


          (x)        the Agent shall have received on or prior to 9:00 A.M. (New
York City time) on the Commitment Increase Date (A) if requested by an Assuming
Lender or an Increasing Lender in accordance with Section 2.18(a), a duly
executed Revolving Credit Note from each Borrower, dated as of the Commitment
Increase Date and in substantially the form of Exhibit A-1 hereto for such
Assuming Lender, and dated the date to which interest on the existing Revolving
Credit Note of such Borrower shall have been paid and in substantially the form
of Exhibit A-1 hereto for such Increasing Lender, in each case in an amount
equal to the Commitment of such Assuming Lender and such Increasing Lender after
giving effect to such Commitment Increase, (B) a certificate of a duly
authorized officer of the Company stating that no event has occurred and is
continuing, or would result from such Commitment Increase, that constitutes a
Default, and that each of the other applicable conditions to such Commitment
Increase set forth in this Section 2.05(c) to be fulfilled by the Company has
been satisfied and (C) an opinion of counsel for the Company in substantially
the form of Exhibit G hereto, dated the Commitment Increase Date (with copies
for each Lender, including each Assuming Lender);


--------------------------------------------------------------------------------

22

          (y)        with respect to each Assuming Lender, the Agent shall have
received, on or prior to 9:00 A.M. (New York City time) on the Commitment
Increase Date, an appropriate Assumption Agreement in substantially the form of
Exhibit D hereto, duly executed by such Assuming Lender and the Company, and
acknowledged by the Agent; and


          (z)        each Increasing Lender shall have delivered to the Agent,
on or prior to 9:00 A.M. (New York City time) on the Commitment Increase Date,
(A) its existing Revolving Credit Note or Notes, if any, and (B) confirmation in
writing satisfactory to the Agent as to its increased Commitment, with a copy of
such confirmation to the Company.


          (iii)      Upon its receipt of confirmation from a Lender that it is
increasing its Commitment hereunder, together with the appropriate Revolving
Credit Note or Notes, if any, certificate and opinion referred to in clause
(ii)(x) above, the Agent shall (A) record the information contained therein in
the Register and (B) give prompt notice thereof to the Company. Upon its receipt
of an Assumption Agreement executed by an Assuming Lender representing that it
is an Eligible Assignee, together with the appropriate Revolving Credit Note or
Notes, certificate and opinion referred to in clause (ii)(x) above, the Agent
shall, if such Assumption Agreement has been completed and is in substantially
the form of Exhibit D hereto, (x) accept such Assumption Agreement, (y) record
the information contained therein in the Register and (z) give prompt notice
thereof to the Company.


          (iv)     In the event that the Agent shall not have received notice
from the Company as to such agreement on or prior to the Commitment Increase
Date or the Company shall, by notice to the Agent prior to the Commitment
Increase Date, withdraw its proposal for a Commitment Increase or any of the
actions provided for above in clauses (ii)(x) through (ii)(z) shall not have
occurred by 9:00 A.M. (New York City time) on the Commitment Increase Date, such
proposal by the Company shall be deemed not to have been made. In such event,
any actions theretofore taken under clauses (ii)(x) through (ii)(z) above shall
be deemed to be of no effect and all the rights and obligations of the parties
shall continue as if no such proposal had been made.


          (v)     In the event that the Agent shall have received notice from
the Company as to such agreement on or prior to the Commitment Increase Date and
each of the actions provided for in clauses (ii)(x) through (ii)(z) above shall
have occurred by 9:00 A.M. (New York City time) on the Commitment Increase Date,
the Agent shall notify the Lenders (including any Assuming Lenders) of the
occurrence of the Commitment Increase Date promptly and in any event by 10:00
A.M. (New York City time) on such date by telecopier, telex or cable. Each
Increasing Lender and each Assuming Lender shall, before 11:00 A.M. (New York
City time) on the Commitment Increase Date, make available for the account of
its Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Revolving Credit Borrowings then
outstanding (calculated based on its


--------------------------------------------------------------------------------

23

  Commitment as a percentage of the aggregate Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Commitment (without giving effect to the relevant
Commitment Increase) as a percentage of the aggregate Commitments without giving
effect to the relevant Commitment Increase). After the Agent’s receipt of such
funds from each such Increasing Lender and each such Assuming Lender, the Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective Applicable Lending Offices in an amount to
each other Lender such that the aggregate amount of the outstanding Revolving
Credit Advances owing to each Lender after giving effect to such distribution
equals such Lender’s ratable portion of the Revolving Credit Borrowings then
outstanding (calculated based on such Lender’s Commitment as a percentage of the
aggregate Commitments outstanding after giving effect to the relevant Commitment
Increase). If the Commitment Increase Date shall occur on a date that is not the
last day of the Interest Period for all Eurodollar Rate Advances then
outstanding, (a) the Company shall pay any amounts owing pursuant to Section
9.04(d) as a result of the distributions to Lenders under this Section
2.05(c)(v) and (b) for each Revolving Credit Borrowing comprised of Eurodollar
Rate Advances, the respective Revolving Credit Advances made by the Increasing
Lenders and the Assuming Lenders pursuant to this Section 2.05(c)(v) shall be
Base Rate Advances until the last day of the then existing Interest Period for
such Revolving Credit Borrowing.


          SECTION 2.06. Repayment of Revolving Credit Advances. Each Borrower
shall repay to the Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding in respect of such Borrower.


          SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled
Interest. Each Borrower shall pay interest on the unpaid principal amount of
each Revolving Credit Advance owing by such Borrower to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:


          (i)  Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee, if any, in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.


          (ii) Eurodollar Rate Advances. During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurodollar Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Advance shall be Converted or paid in full.


--------------------------------------------------------------------------------

24

          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), each Borrower shall pay interest
on (i) the unpaid principal amount of each Revolving Credit Advance owing by
such Borrower to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Revolving Credit
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder by such Borrower that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to clause (a)(i) above.


          (c) Additional Interest on Eurodollar Rate Advances. The applicable
Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board of Governors of the Federal Reserve System to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Lender to such Borrower, from the
date of such Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting (i)
the Eurodollar Rate for the applicable Interest Period for such Advance from
(ii) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified in reasonable detail to such Borrower through the Agent.


          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate and each LIBO Rate. If any one or more of the Reference
Banks shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the relevant Borrowers and the Lenders of
the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).


          (b) If, with respect to any Eurodollar Rate Advances, the Majority
Lenders notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period (which cost each such Lender reasonably determines in good
faith is material), the Agent shall forthwith so notify each Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify each Borrower and the Lenders that the circumstances causing
such suspension no longer exist.


--------------------------------------------------------------------------------

25

          (c) If any Borrower, in requesting a Revolving Credit Borrowing
comprised of Eurodollar Rate Advances, shall fail to select the duration of the
Interest Period for such Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.


          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.


          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.


          (f) If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurodollar Rate or LIBO Rate for any Eurodollar Rate Advances or LIBO Rate
Advances, as the case may be, such Eurodollar Rate or LIBO Rate shall be the
interest rate per annum determined by the Agent to be the offered rate per annum
at which deposits in U.S. dollars for a maturity comparable to the Interest
Period for such Eurodollar Rate Advances or LIBO Rate Advances, as the case may
be, appears on the Telerate Page 3750 (or any successor page) as of 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
(the “Telerate”); provided that if the Telerate is not then available:


          (i) the Agent shall forthwith notify the relevant Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances or LIBO Rate Advances, as the case may be;


          (ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance); and


          (iii) the obligation of the Lenders to make Eurodollar Rate Advances
or LIBO Rate Advances or to Convert Revolving Credit Advances into Eurodollar
Rate Advances shall be suspended until the Agent shall notify each Borrower and
the Lenders that the circumstances causing such suspension no longer exist.


          SECTION 2.09. Optional Conversion of Revolving Credit Advances. Any
Borrower may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Revolving Credit Advances of one Type comprising the same Borrowing
into Revolving Credit Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances


--------------------------------------------------------------------------------

26

  shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on the
relevant Borrower.


          SECTION 2.10. Optional Prepayments of Revolving Credit Advances. Any
Borrower may, upon notice to the Agent stating the proposed date and aggregate
principal amount of the prepayment, given not later than 11:00 A.M. (New York
City time) on the second Business Day prior to the date of such proposed
prepayment, in the case of Eurodollar Rate Advances, and not later than 11:00
A.M. (New York City time) on the day of such proposed prepayment, in the case of
Base Rate Advances, and, if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(d). Each notice of prepayment by a Designated
Subsidiary shall be given to the Agent through the Company.


          SECTION 2.11. Increased Costs. (a) If, after the date hereof, due to
either (i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority having jurisdiction over any Lender (whether or not
having the force of law), there shall be any increase in the cost to any Lender
(which cost such Lender reasonably determines in good faith is material) of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances or
LIBO Rate Advances (excluding for purposes of this Section 2.11 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which Section
2.14 shall govern) and (ii) Excluded Taxes), then the Borrower of such Advances
shall from time to time, upon demand by such Lender made not later than 60 days
after such Lender obtains knowledge of such increased costs (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. Each
Lender agrees that if such Lender requests compensation for any amounts owing
from a Borrower for such increased cost under this Section 2.11(a), such Lender
shall, prior to a Borrower being required to pay such increased costs, furnish
to such Borrower a certificate of a senior financial officer of such Lender
verifying that such increased cost was actually incurred by such Lender and the
amount of such increased cost and setting forth in reasonable detail the basis
therefore (with a copy of such certificate to the Agent); provided, however,
that such certificate shall be conclusive and binding for all purposes, absent
manifest error.


          (b)     If, after the date hereof, any Lender determines that
compliance with any law or regulation or any guideline or request from any
central bank or other governmental authority having jurisdiction over any Lender
(whether or not having the force of law) affects or would


--------------------------------------------------------------------------------

27

  affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender made not later than 60 days after such Lender obtains knowledge of such
increase in capital (with a copy of such demand to the Agent), the Company shall
pay to the Agent for the account of such Lender, from time to time as specified
by such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. Each Lender agrees that if such
Lender requests compensation for any amounts owing from the Company for such
increase in capital under this Section 2.11(b), such Lender shall, prior to a
Borrower being required to compensate such Lender for such increase in capital,
furnish to the Company a certificate of a senior financial officer of such
Lender verifying that such increase in capital was actually required by such
Lender and the amount of such increase in capital and setting forth in
reasonable detail the basis therefore (with a copy of such certificate to the
Agent); provided, however, that such certificate shall be conclusive and binding
for all purposes, absent manifest error.


          (c)     No Borrower shall be obligated to pay under this Section 2.11
any amounts which relate to costs or increases of capital incurred prior to the
12 months immediately preceding the date of demand for payment of such amounts,
unless the applicable law, regulation, guideline or request resulting in such
costs or increases of capital is imposed retroactively. In the case of any law,
regulation, guideline or request which is imposed retroactively, the Lender
making demand for payment of any amount under this Section 2.11 shall notify the
related Borrower not later than 12 months from the date that such Lender should
reasonably have known (but promptly upon gaining knowledge of such increase) of
such law, regulation, guideline or request and such Borrower’s obligation to
compensate such Lender for such amount is contingent upon such Lender’s so
notifying such Borrower; provided, however, that any failure by such Lender to
provide such notice shall not affect such Borrower’s obligations under this
Section 2.11 with respect to amounts resulting from costs or increases of
capital incurred after the date which occurs 12 months immediately preceding the
date on which such Lender notified such Borrower of such law, regulation,
guideline or request.


          (d)     If any Lender shall subsequently recoup any costs (other than
from a Borrower) for which such Lender has theretofore been compensated by a
Borrower under this Section 2.11, such Lender shall remit to such Borrower an
amount equal to the amount of such recoupment as reasonably determined by such
Lender.


          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall after the date hereof, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority having jurisdiction over any Lender asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or LIBO Rate Advances or to fund or maintain
Eurodollar Rate Advances or LIBO Rate Advances hereunder, (i) each Eurodollar
Rate Advance or LIBO Rate Advance, as the case may be, will automatically, upon
such demand, Convert into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.07(a)(i), as the case


--------------------------------------------------------------------------------

28

  may be, and (ii) the obligation of the Lenders to make Eurodollar Rate
Advances or LIBO Rate Advances or to Convert Revolving Credit Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify each
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.


          SECTION 2.13. Payments and Computations. (a) Each Borrower shall make
each payment hereunder and relating to the Advances not later than 1:00 P.M.
(New York City time) on the day when due in U.S. dollars to the Agent at the
Agent’s Account in same day funds. The Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03,
2.05(c), 2.07(c), 2.11, 2.14 or 9.04(d)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and relating to the
Advances in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. Upon any Assuming Lender becoming a Lender
hereunder as a result of the effectiveness of a Commitment Increase pursuant to
Section 2.05(c), and upon the Agent’s receipt of such Lender’s Assumption
Agreement and recording the information contained therein in the Register, from
and after the relevant Increase Date, the Agent shall make all payments
hereunder and relating to the Advances in respect of the interest assumed
thereby to such Assuming Lender.


          (b)     All computations of interest based on the Base Rate shall be
made by the Agent on the basis of a year of 365 or 366 days, as the case may be,
and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of facility fees shall be made by the Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or facility fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.


          (c)     Whenever any payment hereunder or relating to the Advances
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or facility fee,
as the case may be; provided, however, that, if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances or LIBO Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.


          (d)     Unless the Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Lenders from such Borrower
hereunder that such Borrower will not make such payment in full, the Agent may
assume that such Borrower has made such payment in full to the Agent on such
date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due


--------------------------------------------------------------------------------

29

  such Lender. If and to the extent such Borrower shall not have so made such
payment in full to the Agent, each Lender shall repay to the Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Agent, at the Federal Funds Rate.


          SECTION 2.14. Taxes. (a) Any and all payments by each Borrower
hereunder or relating to the Advances shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof or by any jurisdiction in which such Lender or the Agent (as
the case may be) is doing business that is unrelated to this Agreement and such
net income taxes or franchise taxes that would not have been imposed if such
Lender or the Agent (as the case may be) had not been conducting such unrelated
business and, in the case of each Lender, taxes imposed on its overall net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such excluded taxes being hereinafter referred to as
“Excluded Taxes” and all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or
relating to the Advances being hereinafter referred to as “Taxes”). If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or relating to the Advances to any Lender or the Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions for Taxes (including deductions for Taxes applicable to
additional sums payable under this Section 2.14) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.


          (b)     In addition, each Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or relating to the
Advances or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or relating to the Advances
(hereinafter referred to as “Other Taxes”).


          (c)     Each Borrower shall indemnify each Lender and the Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
taxes imposed by any jurisdiction on amounts payable under this Section 2.14)
imposed on or paid by such Lender or the Agent (as the case may be) and any
liability for penalties, interest and reasonable expenses arising therefrom or
with respect thereto. This indemnification shall be made within 30 days from the
date such Lender or the Agent (as the case may be) makes written demand
therefor; provided that such Lender shall, prior to a Borrower being required to
indemnify such Lender pursuant to this Section 2.14(c), furnish to such Borrower
a certificate of a senior financial officer of such Lender verifying that such
Taxes or Other Taxes were actually incurred by such Lender and the amount of
such Taxes or Other Taxes and setting forth in reasonable detail the basis
therefor (with a


--------------------------------------------------------------------------------

30

  copy of such certificate to the Agent), provided, however, that such
certificate shall be conclusive and binding for all purposes, absent manifest
error.


          (d)     Within 30 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing payment thereof. In the
case of any payment hereunder or relating to the Advances by or on behalf of any
Borrower through an account or branch outside the United States or by or on
behalf of any Borrower by a payor that is not a United States person, if such
Borrower determines that no Taxes are payable in respect thereof, such Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel acceptable to the Agent stating that such payment
is exempt from Taxes. For purposes of this subsection (d) and subsection (e),
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.


          (e)     Each Lender organized under the laws of a jurisdiction outside
the United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance or the Assumption Agreement, as the case may be, pursuant to
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as requested in writing by any Borrower (but only so long as
such Lender remains lawfully able to do so), shall provide the Agent and each
Borrower with two original Internal Revenue Service forms 8ECI or 8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
relating to the Advances. If the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance or the Assumption Agreement, as the case may be,
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date.


          (f)     For any period with respect to which a Lender has failed to
provide each Borrower with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided, or if such form
otherwise is not required under the first sentence of subsection (e) above),
such Lender shall not be entitled to indemnification under Section 2.14(a) or
(c) with respect to Taxes imposed by the United States by reason of such
failure; provided, however, that should a Lender become subject to Taxes because
of its failure to deliver a form required hereunder, each Borrower agrees to
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.


--------------------------------------------------------------------------------

31

          (g)     If any Lender determines, in its sole discretion, that it has
actually and finally realized, by reason of a refund, deduction or credit of any
Taxes or Other Taxes paid or reimbursed by a Borrower pursuant to subjection (a)
or (c) above in respect of payments under the Credit Agreement or relating to
the Advances, a current monetary benefit that it would otherwise not have
obtained, and that would result in the total payments under this Section 2.14
exceeding the amount needed to make such Lender whole, such Lender shall pay to
such Borrower, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the lesser of the amount of
such benefit or the amount of such excess, in each case net of all reasonable
out-of-pocket expenses in securing such refund, deduction or credit.


          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances owing to it
(other than pursuant to Section 2.05(c), 2.07(c), 2.11, 2.14 or 9.04(d)) in
excess of its ratable share of payments on account of the Revolving Credit
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Revolving Credit Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.


          SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely (i)
for general corporate purposes of such Borrower and its Subsidiaries and (ii)
for acquisitions by such Borrower that have been approved by the Board of
Directors (or comparable governing group) of the Person that is to be acquired
by such Borrower.


          SECTION 2.17. Mandatory Assignment by a Lender; Mitigation. If any
Lender requests from a Borrower either payment of additional interest on
Eurodollar Rate Advances pursuant to Section 2.07(c), or reimbursement for
increased costs pursuant to Section 2.11, or payment of or reimbursement for
Taxes pursuant to Section 2.14, or if any Lender notifies the Agent that it is
unlawful for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder pursuant to Section 2.12, (i) such Lender will, upon three
Business Days’ notice by such Borrower to such Lender and the Agent, to the
extent not inconsistent with such Lender’s internal policies and applicable
legal and regulatory restrictions, use reasonable efforts to make, fund or
maintain its Eurodollar Rate Advances through another Eurodollar Lending Office
of such Lender if (A) as a result thereof the additional amounts required to be
paid pursuant to Section 2.07(c), 2.11 or 2.14, as applicable, in respect of
such Eurodollar Rate


--------------------------------------------------------------------------------

32

  Advances would be materially reduced or the provisions of Section 2.12 would
not apply to such Lender, as applicable, and (B) as determined by such Lender in
good faith but in its sole discretion, the making or maintaining of such
Eurodollar Rate Advances through such other Eurodollar Lending Office would not
otherwise materially and adversely affect such Eurodollar Rate Advances or such
Lender and (ii) unless such Lender has therefore taken steps to remove or cure,
and has removed or cured (to the extent not inconsistent with internal policies
and applicable legal and regulatory restrictions), the conditions creating such
obligation to pay such additional amounts or the circumstances described in
Section 2.12, such Lender will, upon at least five Business Days’ notice from
the Company to such Lender and the Agent, assign, pursuant to and in accordance
with the provisions of Section 9.07, to one or more Eligible Assignees
designated by the Company all, but not less than all, of the Revolving Credit
Advances then owing to such Lender and all, but not less than all, of such
Lender’s rights and obligations hereunder (other than rights in respect of such
Lender’s outstanding Competitive Bid Advance), without recourse to or warranty
by, or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of each such Advance then owing to such Lender plus any accrued
but unpaid interest thereon and any accrued but unpaid facility fees owing
thereto and, in addition, all additional costs reimbursements, expense
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder at such time shall be paid to such Lender.


          SECTION 2.18. Evidence of Debt. (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances. Each Borrower agrees that
upon reasonable notice by any Lender to such Borrower (with a copy of such
notice to the Agent) to the effect that a Revolving Credit Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Revolving Credit Advances owing to, or to
be made by, such Lender, such Borrower shall promptly execute and deliver to
such Lender a Revolving Credit Note payable to the order of such Lender in a
principal amount up to the Commitment of such Lender.


          (b)     The Register maintained by the Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from such Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Agent from each
Borrower hereunder and each Lender’s share thereof.


          (c)     Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding


--------------------------------------------------------------------------------

33

  that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of any Borrower under this
Agreement.


ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

          SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01
and 2.03. Sections 2.01 and 2.03 of this Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:


          (a) There shall have occurred no Material Adverse Change since
December 31, 2004 except as disclosed by the Company in writing to the Lenders
prior to the date of execution of this Agreement.


          (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Company and its Subsidiaries taken as a whole, of the
Disclosed Litigation from that described on Schedule 3.01(b) hereto.


          (c) All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.


          (d) The Company shall have notified the Agent in writing as to the
proposed Effective Date.


          (e) The Company shall have paid all accrued fees and expenses of the
Agent and the Lenders that shall have been invoiced as of the Effective Date
(including the accrued fees and expenses of counsel to the Agent), in each case
solely to the extent such fees and expenses are required by other provisions of
this Agreement to be so paid.


          (f) On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Company, dated the Effective Date,
stating that:


          (i) The representations and warranties of the Company contained in
Section 4.01 are correct on and as of the Effective Date, and


          (ii) No event has occurred and is continuing that constitutes a
Default.


--------------------------------------------------------------------------------

34

          (g) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent and (except for the Revolving Credit Notes) in sufficient copies for
each Lender:


          (i) The Revolving Credit Notes of the Company to the order of the
Lenders, respectively, to the extent requested by any Lender pursuant to Section
2.18.


          (ii) Certified copies of the resolutions of the Board of Directors of
the Company approving this Agreement (including the Commitment Increase
contemplated by Section 2.05(c)) and the Notes of the Company, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.


          (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.


          (iv) A favorable opinion of Burton H. Snyder, Senior Vice President,
General Counsel and Secretary of the Company, substantially in the form of
Exhibit G hereto and as to such other matters as any Lender through the Agent
may reasonably request.


          (v) A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.


          (vi) Such other approvals, opinions or documents as any Lender,
through the Agent, may reasonably request prior to the Effective Date.


          SECTION 3.02. Initial Borrowing of Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary following any designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.08 is subject to the Agent’s receipt on or
before the date of such Initial Advance of each of the following, in form and
substance satisfactory to the Agent and dated such date, and (except for the
Revolving Credit Notes) in sufficient copies for each Lender:


          (a) The Revolving Credit Notes of such Borrower to the order of the
Lenders, respectively, to the extent requested by any Lender pursuant to Section
2.18.


          (b) Certified copies of the resolutions of the Board of Directors of
such Borrower approving this Agreement and the Notes of such Borrower, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.


          (c) A certificate of the Secretary or an Assistant Secretary of such
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to


--------------------------------------------------------------------------------

35

  sign this Agreement and the Notes of such Borrower and the other documents to
be delivered hereunder.


          (d) A certificate signed by a duly authorized officer of the Company,
dated as of the date of such initial Advance, certifying that such Borrower
shall have obtained all governmental and third party authorizations, consents,
approvals (including exchange control approvals) and licenses required under
applicable laws and regulations necessary for such Borrower to execute and
deliver this Agreement and the Notes of such Borrower and to perform its
obligations thereunder.


          (e) The Designation Letter of such Designated Subsidiary,
substantially in the form of Exhibit E hereto.


          (f) With respect to each Designated Subsidiary that has its principal
place of business outside of the United States of America, evidence of the
Process Agent’s acceptance of its appointment pursuant to Section 9.12(a) as the
agent of such Borrower, substantially in the form of Exhibit F hereto.


          (g) A favorable opinion of counsel to such Designated Subsidiary,
dated the date of such Initial Advance, substantially in the form of Exhibit H
hereto.


          (h) Such other approvals, opinions or documents as any Lender, through
the Agent, may reasonably request.


          SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing.
The obligation of each Lender to make a Revolving Credit Advance on the occasion
of each Revolving Credit Borrowing shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing the following statements shall be true (and each of the giving
of the applicable Notice of Revolving Credit Borrowing and the acceptance by the
Borrower requesting such Revolving Credit Borrowing of the proceeds of such
Revolving Credit Borrowing shall constitute a representation and warranty by
such Borrower that on the date of such Borrowing such statements are true):


          (i) the representations and warranties of the Company contained in
Section 4.01(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (i)(B)
thereof)) are correct on and as of the date of such Revolving Credit Borrowing,
before and after giving effect to such Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and, if such Borrower is a Designated Subsidiary, the representations and
warranties of such Borrower contained in its Designation Letter are correct on
and as of the date of such Revolving Credit Borrowing, before and after giving
effect to such Revolving Credit Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and


          (ii) no event has occurred and is continuing, or would result from
such Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.


--------------------------------------------------------------------------------

36

          SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing.
The obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (a) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (b) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (c) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):


          (i) the representations and warranties of the Company contained in
Section 4.01 (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause (i)(B)
thereof)) are correct on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
and, if such Borrower is a Designated Subsidiary, the representations and
warranties of such Borrower contained in its Designation Letter are correct on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date,


          (ii) no event has occurred and is continuing, or would result from
such Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default, and


          (iii) no event has occurred and no circumstance exists as a result of
which the information concerning such Borrower that has been provided to the
Agent and each Lender by such Borrower in connection herewith would include an
untrue statement of a material fact or omit to state any material fact or any
fact necessary to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.


          SECTION 3.05. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.


--------------------------------------------------------------------------------

37

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          SECTION 4.01. Representations and Warranties of the Company. The
Company represents and warrants as follows:


          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.


          (b) The execution, delivery and performance by the Company of this
Agreement and the Notes of the Company to be delivered by it, and the
consummation of the transactions contemplated hereby, are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Company’s charter or by-laws or (ii) any law or
any contractual restriction binding on or affecting the Company, except where
such contravention would not be reasonably likely to have a Material Adverse
Effect.


          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement or the Notes of the Company to be delivered by it, except for
those authorizations, approvals, actions, notices and filings (i) listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect and (ii) where the Company’s failure to
receive, take or make such authorization, approval, action, notice or filing
would not have a Material Adverse Effect.


          (d) This Agreement has been, and each of the Notes of the Company to
be delivered by it when delivered hereunder will have been, duly executed and
delivered by the Company. This Agreement is, and each of the Notes of the
Company when delivered hereunder will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity.


          (e) The Consolidated balance sheet of the Company and its Subsidiaries
as at December 31, 2004, and the related Consolidated statements of income and
cash flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of KPMG LLP, independent public accountants, and the
Consolidated condensed balance sheet of the Company and its Subsidiaries as at
July 3, 2005, and the related Consolidated statements of income and condensed
cash flows of the Company and its Subsidiaries for the six months then ended,
duly certified by the chief financial officer of the Company, copies of which
have been furnished to each Lender, fairly present, subject, in the case of said
balance sheet as at July 3, 2005, and said statements of income and cash flows
for the six months then ended, to audit adjustments, the Consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the periods


--------------------------------------------------------------------------------

38

  ended on such dates, all in accordance with accounting principles generally
accepted in the United States consistently applied; provided, however, that said
balance sheet and statements of income and cash flows for the six months ended
as at July 3, 2005 are instead prepared in accordance with applicable rules and
regulations of the Securities and Exchange Commission. Since December 31, 2004,
there has been no Material Adverse Change.


          (f) (i) There is no pending or, to the Company’s knowledge, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (A) would
be reasonably likely to have a Material Adverse Effect (other than the Disclosed
Litigation) or (B) purports to affect the legality, validity or enforceability
of this Agreement or any Note or the consummation of the transactions
contemplated hereby, and (ii) there has been no adverse change in the status, or
financial effect on the Company and its Subsidiaries taken as a whole, of the
Disclosed Litigation from that described on Schedule 3.01(b) hereto.


          (g) No proceeds of any Advance will be applied in any manner that will
violate or cause any Lender to violate Regulation U or Regulation G issued by
the Board of Governors of the Federal Reserve System.


          (h) The Company is not, and immediately after the application by the
Company of the proceeds of each Advance will not be, an “investment company”, or
a company “controlled” by an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.


          (i) The Company and each of its Subsidiaries are in compliance with
all applicable laws, rules, regulations and orders, including, without
limitation, ERISA and Environmental Laws and Environmental Permits, except where
the failure to so comply would not be reasonably likely to have a Material
Adverse Effect.


          (j) To the Company’s knowledge, (i) all past non-compliance with any
Environmental Laws and Environmental Permits has been resolved without ongoing
obligations or costs except where the failure to so comply would not be
reasonably likely to have a Material Adverse Effect and (ii) no circumstances
exist that would be reasonably likely to (A) form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that would be reasonably likely to have a Material Adverse Effect or (B) cause
any such property to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law that would be reasonably likely
to have a Material Adverse Effect.


          (k) No ERISA Event that would be reasonably likely to have a Material
Adverse Effect has occurred or is reasonably expected to occur with respect to
any Plan.


          (l) Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan whose “funded current liability
percentage” is less than 90% and whose “unfunded current liability” exceeds
$5,000,000 (as such terms are defined in


--------------------------------------------------------------------------------

39

  Section 302(d)(8) of ERISA), copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents in all material respects the funding status of such Plan.


          (m) Neither the Company nor any ERISA Affiliate has outstanding
liability with respect to, or is reasonably expected to incur any Withdrawal
Liability to, any Multiemployer Plan that would be reasonably likely to have a
Material Adverse Effect.


          (n) Neither the Company nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, where such
reorganization or termination would be reasonably likely to have a Material
Adverse Effect.


          (o) Except as set forth in the financial statements referred to in
Section 4.01(e) and in Section 5.01(h), the Company and its Subsidiaries taken
as a whole have no material liability with respect to “expected post retirement
benefit obligations” within the meaning of Statement of Financial Accounting
Standards No. 106.


ARTICLE V

COVENANTS OF THE COMPANY

          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Company
will:


          (a) Compliance with Laws, Obligations, Etc. Comply, and cause each of
its Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws as provided in Section 5.01(i),
except where the failure to so comply would not be reasonably likely to have a
Material Adverse Effect.


          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent if
the failure to so pay and discharge would be reasonably likely to have a
Material Adverse Effect, (i) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, will by law become a Lien upon its property; provided, however, that
neither the Company nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained.


          (c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (or continue to maintain self-insurance) in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning


--------------------------------------------------------------------------------

40

  similar properties in the same general areas in which the Company or such
Subsidiary operates.


          (d) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Company
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Company or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company or such Subsidiary, as the case may be, and that the loss thereof
would not be reasonably likely to have a Material Adverse Effect.


          (e) Authorizations. Obtain, and cause each Designated Subsidiary with
a principal place of business outside the United States to obtain, at any time
and from time to time all authorizations, licenses, consents or approvals
(including exchange control approvals) as shall now or hereafter be necessary or
desirable under applicable law or regulations in connection with such Designated
Subsidiary’s making and performance of this Agreement and, upon the request of
any Lender, promptly furnish to such Lender copies thereof.


          (f) Keeping of Books. Keep, and cause each of its Material
Subsidiaries with a principal place of business in the United States to keep,
proper books of record and account, in which full and correct entries in all
material respects shall be made of all financial transactions and the assets and
business of the Company and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.


          (g) Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not be
reasonably likely to have a Material Adverse Effect.


          (h) Reporting Requirements. Furnish to the Lenders:


          (i) as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company,
Consolidated condensed balance sheet of the Company and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and Consolidated
condensed statements of cash flows of the Company and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to audit adjustments) by the chief
financial officer of the Company as having been prepared in accordance with
applicable rules and regulations of the Securities and Exchange Commission and
certificates of the chief financial officer of the Company as to compliance with
the terms of this Agreement;


--------------------------------------------------------------------------------

41

          (ii) as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, a copy of the annual report for such
year for the Company and its Subsidiaries, containing Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion of
KPMG LLP or other nationally recognized independent public accountants;


          (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth the details of such
Default and the action that the Company has taken and proposes to take with
respect thereto;


          (iv) as soon as possible and in any event within three days after the
occurrence of a Change of Control, notice of such Change of Control setting
forth the details of such Change of Control;


          (v) promptly after the sending or filing thereof, copies of all
reports that the Company sends to any of its public securityholders, and copies
of all reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;


          (vi) (a) promptly and in any event within 20 days after the Company or
any ERISA Affiliate has actual knowledge that an event that is an ERISA Event
that has resulted or that would be reasonably likely to result in a liability of
the Company or any ERISA Affiliate in an amount in excess of $25,000,000 has
occurred, a statement of the chief financial officer or other authorized officer
of the Company describing such ERISA Event and the action, if any, that the
Company or such ERISA Affiliate has taken and proposes to take with respect
thereto and (b) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information;


          (vii) promptly and in any event within three Business Days after
receipt thereof by the Company or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan, where such notice, termination or appointment
has resulted or would be reasonably likely to result in a liability of the
Company or any ERISA Affiliate in an amount in excess of $25,000,000;


          (viii) promptly and in any event within 30 days after filing thereof
with the Internal Revenue Services, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each Plan
whose “funded current liability percentage” is less than 90% and whose “unfunded
current liability” exceeds $5,000,000 (as such terms are defined in Section
302(d)(8) of ERISA);


--------------------------------------------------------------------------------

42

          (ix) promptly and in any event within five Business Days after receipt
thereof by the Company or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by the
Company or any ERISA Affiliate in connection with any event described in
clause (A) or (B), where such imposition, reorganization or termination has
resulted or would be reasonably likely to result in a liability of the Company
or any ERISA Affiliate in an amount exceeding $25,000,000;


          (x) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and


          (xi) such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.


          (i) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties, to comply with all applicable Environmental Laws and Environmental
Permits except where the failure to so comply would not be reasonably likely to
have a Material Adverse Effect.


          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company will not:


          (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:


          (i) Permitted Liens,


          (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary of the Company in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall


--------------------------------------------------------------------------------

43

  extend to or cover any properties not theretofore subject to the Lien being
extended, renewed or replaced,


          (iii) any assignment of any right to receive income existing on the
Effective Date and any Liens existing on the Effective Date,


          (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,


          (v) other Liens or any other assignment of any right to receive income
(in addition to the Liens and assignments permitted under clauses (i), (ii),
(iii), (iv) or (vi)) securing Debt in an aggregate principal amount not to
exceed $450,000,000, and


          (vi) the replacement, extension or renewal of any Lien or any
assignment of any right to receive income permitted by clause (iii) or (iv)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.


          (b) Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Subsidiaries
to do so, except that (i) any Subsidiary of the Borrower may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of the
Company, (ii) any Subsidiary of the Company may merge into or dispose of assets
to the Company and (iii) the Company or any of its Subsidiaries may merge with
any other Person so long as the Company or such Subsidiary is the surviving
entity, provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.


          (c) Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof.


          SECTION 5.03. Financial Covenant. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Company shall
maintain, as of the end of each fiscal quarter, a ratio of (a) Pre-Tax Income
from Continuing Operations for the four fiscal quarters then ended to
(b) Consolidated Interest Expense for such four fiscal quarters of not less than
2.0 to 1.0.


--------------------------------------------------------------------------------

44

ARTICLE VI

EVENTS OF DEFAULT

          SECTION 6.01. Events of Default. If any of the following events
("Events of Default") shall occur and be continuing:


          (a) Any Borrower shall fail to pay any principal of any Advance within
one Business Day after the same becomes due and payable; or any Borrower shall
fail to pay any interest on any Advance or make any other payment of fees or
other amounts payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or


          (b) Any representation or warranty made by any Company herein or, if
such Borrower is a Designated Subsidiary, in such Borrower’s Designation Letter,
or by any Borrower in connection with this Agreement shall prove to have been
incorrect in any material respect when made; or


          (c) (i) The Company shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d) or (h)(iii), (iv) or
(vi)-(ix) or 5.02, or (ii) the Company or any other Borrower shall fail to
perform or observe any term, covenant or agreement contained in Section
5.01(h)(i), (ii), (v), (x) or (xi) if such failure shall remain unremedied for
10 days after written notice thereof shall have been given to the relevant
Borrower by the Agent or any Lender, or (iii) the Company or any other Borrower
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the relevant Borrower by the Agent or any Lender; or


          (d) Any Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $125,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of such Borrower or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof, unless
the event giving rise to such prepayment, redemption, purchase or defeasance is
not related directly to any action taken by, or the condition (financial or
otherwise) or operations of, the Company, any of its Subsidiaries, or any of
their respective properties; or


--------------------------------------------------------------------------------

45

          (e) Any Borrower or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Borrower or any of its Material Subsidiaries seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
any Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or


          (f) Any judgment or order for the payment of money in excess of
$125,000,000 shall be rendered against any Borrower or any of its Subsidiaries
and there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


          (g) The Company or any ERISA Affiliate shall incur, or, in the
reasonable opinion of the Majority Lenders, shall be reasonably likely to incur
liability in excess of $125,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or


          (h) Any ERISA Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Company and the ERISA Affiliates related to such ERISA Event)
exceeds $125,000,000; or


          (i) The Company or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Company and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $125,000,000; or


          (j) The Company or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Company and the ERISA Affiliates to all Multiemployer Plans
that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such


--------------------------------------------------------------------------------

46

  Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding $125,000,000 in the aggregate;


  then, and in any such event, the Agent (i) shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Company and each other
Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Company and each other Borrower, declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances to such Borrower (or, if such
event has occurred in respect of the Company, to make Advances to any Borrower)
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts owing by such Borrower (or, if such event has occurred in
respect of the Company, owing by all of the Borrowers) shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.


ARTICLE VII

GUARANTY

          SECTION 7.01. Guaranty. For valuable consideration, receipt whereof is
hereby acknowledged, and to induce each Lender to make Advances to the
Designated Subsidiaries and to induce the Agent to act hereunder, the Company
hereby unconditionally and irrevocably guarantees to each Lender and the Agent
the punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Designated Subsidiaries now or hereafter
existing under this Agreement or the Notes, whether for principal, interest,
fees, indemnities, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented expenses
(including reasonable counsel fees and expenses) incurred by the Agent or any
Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and that would be owed by any
Designated Subsidiary to the Agent or any Lender under this Agreement and the
Notes but for the fact that such Guaranteed Obligations are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Designated Subsidiary.


          SECTION 7.02. Guaranty Absolute. The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any Designated Subsidiary under this Agreement and the Notes, and
a separate action or actions may be brought and prosecuted against the Company
to enforce the obligations


--------------------------------------------------------------------------------

47

  of the Company under this Guaranty, irrespective of whether any action is
brought against any Borrower or whether any Borrower is joined in any such
action or actions. The liability of the Company under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Company hereby
irrevocably waives any defenses it may now or hereafter have in any way relating
to, any or all of the following:


          (a) any lack of validity or enforceability of this Agreement or the
Notes, or any other agreement or instrument relating thereto;


          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any Designated Subsidiary under this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Designated Subsidiary
or any of its Subsidiaries or otherwise;


          (c) any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;


          (d) any change, restructuring or termination of the corporate
structure or existence of any Designated Subsidiary or any of its Subsidiaries;


          (e) any failure of the Agent or any Lender to disclose to the Company
or any Designated Subsidiary any information relating to the financial
condition, operations, properties or prospects of any Designated Subsidiary now
or in the future known to the Agent or such Lender, as the case may be (the
Company waiving any duty on the part of the Agent or the Lenders to disclose
such information); or


          (f) any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Designated Subsidiary or the Company or any other guarantor or
surety.


          This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any Designated Subsidiary or
otherwise, all as though such payment had not been made.


          SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
waives promptness, diligence, notice of acceptance and any other notice with
respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Agent or any Lender exhaust any right or take any action
against any Designated Subsidiary or any other Person, and all other notices and
demands whatsoever.


          (b)     The Company hereby waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.


--------------------------------------------------------------------------------

48

          (c)     The Company acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the Notes and that the waivers set forth in this Section 7.03
are knowingly made in contemplation of such benefits.


          SECTION 7.04. Subrogation. The Company will not exercise any rights
that it may now or hereafter acquire against any Designated Subsidiary or any
other insider guarantor that arise from the existence, payment, performance or
enforcement of the Company’s obligations under this Guaranty or any provision of
this Agreement or the Notes, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agent or any Lender against
such Designated Subsidiary or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from such Designated Subsidiary or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or terminated. If any amount shall be paid to the Company in violation
of the preceding sentence at any time prior to the later of the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and the Termination Date, such amount shall be held in trust for the
benefit of the Agent and Lenders and shall forthwith be paid to the Agent to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of this Agreement and any Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall be paid in full in cash and
(iii) the Termination Date shall have occurred, the Agent and the Lenders will,
at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment by the Company.


          SECTION 7.05. Continuing Guaranty; Assignments Under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the later of the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Agreement and
the Termination Date, (b) be binding upon the Company, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Agent and the
Lenders and their respective successors, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitment,
the Advances owing to it and any Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, in each case as and
to the extent provided in Section 9.07 of this Agreement.


          SECTION 7.06. No Stay. The Company agrees that, as between (a) the
Company and (b) the Lenders and the Agent, the Guaranteed Obligations of any
Designated


--------------------------------------------------------------------------------

49

  Subsidiary guaranteed by the Company hereunder may be declared to be forthwith
due and payable as provided in Article VI hereof for purposes of this Guaranty
by declaration to the Company as guarantor notwithstanding any stay, injunction
or other prohibition preventing such declaration as against such Designated
Subsidiary and that, in the event of such declaration to the Company as
guarantor, such Guaranteed Obligations (whether or not due and payable by such
Designated Subsidiary), shall forthwith become due and payable by the Company
for purposes of this Guaranty.


ARTICLE VIII

THE AGENT

          SECTION 8.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Advances), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Advances; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by any Borrower pursuant to
the terms of this Agreement.


          SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (a) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (b) may consult with legal counsel (including counsel for any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of any Borrower or to inspect the property (including the books and
records) of any Borrower; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or telex) believed by it to be genuine and signed or
sent by the proper party or parties.


--------------------------------------------------------------------------------

50

          SECTION 8.03. Citibank and Affiliates. With respect to its Commitment,
the Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.


          SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.


          SECTION 8.05. Indemnification. The Lenders agree to indemnify the
Agent (to the extent not reimbursed by a Borrower), ratably according to the
respective principal amounts of the Revolving Credit Notes then held by each of
them (or if no Revolving Credit Notes are at the time outstanding or if any
Revolving Credit Notes are held by Persons that are not Lenders, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by a Borrower.


          SECTION 8.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and each Borrower and may be
removed at any time with or without cause by the Majority Lenders and such
resignation or removal shall be effective upon the appointment of a successor
Agent. Upon any such resignation or removal, the Majority Lenders shall have the
right to appoint a successor Agent, subject to the Company’s approval (which
shall not be unreasonably withheld). If no successor Agent shall have been so
appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Majority Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a commercial
bank organized under the laws of the United States of America or of any


--------------------------------------------------------------------------------

51

  State thereof and having a combined capital and surplus of at least
$250,000,000, subject to the Company’s approval (which shall not be unreasonably
withheld). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Article VIII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.


ARTICLE IX

MISCELLANEOUS

          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Revolving Credit Notes, nor consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
increase the Commitment of any Lender (other than as provided for in Section
2.05(c)) or subject any Lender to any additional monetary obligations,
(b) reduce the principal of, or interest on, the Revolving Credit Notes or any
fees or other amounts payable hereunder, (c) postpone any date fixed for any
payment of principal of, or interest on, the Revolving Credit Notes or any fees
or other amounts payable hereunder, (d) release the Company from any of its
obligations under Article VII or limit the liability of the Company thereunder
or (e) amend or waive this Section 9.01 or the definition of “Majority Lenders”;
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.


          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic or
telex communication) and mailed, telecopied, telegraphed, telexed or delivered,
if to the Company or to any Designated Subsidiary, at the Company’s address at
Corporate Headquarters, 100 Crystal A Drive, Hershey, Pennsylvania 17033-0810,
Attention: Treasury Department, Fax No. (717) 534-6724; if to any Initial
Lender, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender, at its Domestic Lending Office specified in the
Assumption Agreement or the Assignment and Acceptance, as the case may be,
pursuant to which it became a Lender; and if to the Agent, at its address at Two
Penn’s Way, New Castle, Delaware 19720, Attention: Bank Loan Syndications, Fax
No. (302) 894-6120; or, as to any Borrower or the Agent, at such other address
as shall be designated by such party in a written notice to the other parties
and, as to each other party, at such other address as shall be designated by
such party in a written notice to the Company and the Agent; provided that
materials as may be agreed between the Borrowers and the Agent may be delivered
to the Agent in accordance with clause (b) below. All such notices and
communications shall, when mailed, telecopied, telegraphed or telexed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by telex answerback, respectively, except that notices and


--------------------------------------------------------------------------------

52

  communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.


          (b)        So long as Citibank or any of its Affiliates is the Agent,
such materials as may be agreed between the Borrowers and the Agent may be
delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrowers
agree that the Agent may make such materials (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). The Borrowers
acknowledge that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.


          (c)        Each Lender agrees that notice to it (as provided in the
next sentence) (a “Notice”) specifying that any Communications have been posted
to the Platform shall constitute effective delivery of such information,
documents or other materials to such Lender for purposes of this Agreement;
provided that if requested by any Lender the Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Agent in writing of such Lender’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.


          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.


          SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay or
cause to be paid on demand all reasonable and documented costs and expenses of
the Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes and the
other documents to be delivered hereunder, including, without limitation,
(A) all due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, messenger costs and expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The


--------------------------------------------------------------------------------

53

  Company further agrees to pay or cause to be paid on demand all reasonable and
documented costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).


          (b)     The Company agrees to indemnify and hold harmless the Agent
and each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances whether or not such investigation, litigation or
proceeding is brought by any Borrower or the directors, shareholders or
creditors of any Borrower or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense results from such Indemnified Party’s
gross negligence or willful misconduct.


          (c)     Promptly after receipt by an Indemnified Party of notice of
the commencement of any action or proceeding involving any claim, damage, loss
or liability referred to in paragraph (b) above, such Indemnified Party will, if
a claim in respect thereof is to be made against any Borrower, give written
notice to such Borrower of the commencement of such action; provided that the
failure of any Indemnified Party to give notice as provided in this Section
9.04(c) shall not relieve such Borrower of its obligations under paragraph (b)
above, except only to the extent that such Borrower actually suffers damage
solely as a result of such failure to give notice. In the event that any such
action or proceeding is brought against an Indemnified Party, unless in such
Indemnified Party’s sole judgment (based on advise of counsel) a conflict of
interest between such Indemnified Party and a Borrower may exist in respect
thereof, such Borrower shall be entitled to participate in and to assume the
defense thereof with counsel reasonably satisfactory to such Indemnified Party.
After notice from such Borrower to such Indemnified Party of its election to
assume the defense thereof, such Borrower shall not be liable to such
Indemnified Party for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof (other than reasonable
costs of investigation). No Borrower shall consent to the entry of any dismissal
or judgment, or enter into any settlement of any pending or threatened action or
proceeding against any Indemnified Party that is or could have been a party and
for whom indemnity could have been sought under paragraph (b) above without the
consent of such Indemnified Party unless such judgment, dismissal or settlement
includes as an unconditional term thereof the giving of a release from all
liability in respect of such action or proceeding to such Indemnified Party;
provided that each Indemnified Party agrees that, if a Borrower reconfirms to
such Indemnified Party that it is indemnified from all liability in respect of
any such action or proceeding referred to in the preceding sentence, such
Indemnified Party will not enter into any settlement of any such action


--------------------------------------------------------------------------------

54

  or proceeding without the consent of such Borrower (which consent shall not be
unreasonably withheld). In addition to the foregoing, each Borrower shall not,
in assuming the defense of any Indemnified Party, agree to any dismissal or
settlement without the prior written consent of such Indemnified Party if such
dismissal or settlement (A) would require any admission or acknowledgement of
culpability or wrongdoing by such Indemnified Party or (B) would provide for any
nonmonetary relief to any Persons to be performed by such Indemnified Party.


          (d)     If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance or LIBO Rate Advance is made by any Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of (i) a payment or Conversion pursuant to
Section 2.03(d), 2.10 or 2.12, (ii) a Commitment Increase pursuant to Section
2.05(c), (iii) acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, or (iv) by an Eligible Assignee to a
Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to Section
9.07(a) as a result of a demand by the Company pursuant to Section 2.17, such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably and actually incur as a result of such payment or Conversion,
including, without limitation, any loss (other than loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.


          (e)     Without prejudice to the survival of any other agreement of
any Borrower hereunder, the agreements and obligations of such Borrower
contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and relating to the
Advances.


          SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding trust
accounts) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of any Borrower against any and all
of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note of such Borrower held by such Lender, whether or not such
Lender shall have made any demand under this Agreement or such Note. Each Lender
agrees promptly to notify the relevant Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender may have.


          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Sections 2.01 and 2.03, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Company and the Agent and when the Agent shall
have been notified by each Initial Lender that such


--------------------------------------------------------------------------------

55

  Initial Lender has executed it and thereafter shall be binding upon and inure
to the benefit of each Borrower, the Agent and each Lender and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders.


          SECTION 9.07. Assignments, Designations and Participations. (a) Each
Lender may at any time, and if demanded by the Company pursuant to Section 2.17,
shall assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and the
Revolving Credit Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement (other than any right to make
Competitive Bid Advances, Competitive Bid Advances owing to it and Competitive
Bid Notes), (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by the Company pursuant to Section 2.17 shall be arranged by the
Company after consultation with the Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this Agreement,
(v) no Lender shall be obligated to make any such assignment as a result of a
demand by the Company pursuant to Section 2.17 (A) so long as a Default shall
have occurred and be continuing, (B) unless and until such Lender shall have
received one or more payments from either the Company, any other Borrower or one
or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement
(including, but not limited to, any amounts owing under Section 2.11 and Section
2.14), and the Company shall have satisfied all of its other obligations under
this Agreement as of the effective date of the assignment and (C) if any such
Eligible Assignee is not an existing Lender, the Company shall have paid to the
Agent a processing and recordation fee of $1,000, (vi) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any
Revolving Credit Note subject to such assignment and, if such assignment does
not occur as a result of a demand by the Company pursuant to Section 2.17 (in
which case the Company shall pay the fee required by clause (v)(C) of this
Section 9.07(a)), a processing and recordation fee of $3,500, and (vii) in the
case of an assignment to any Affiliate of such Lender that is engaged in the
business of commercial banking, notice thereof shall have been given to the
Company and the Agent. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and


--------------------------------------------------------------------------------

56

  Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).


          (b)     By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e), the most recent financial statements referred to in Section
5.01(h) and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.


          (c)     Upon its receipt of an Assignment and Acceptance executed by
an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with any Revolving Credit Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to each Borrower.


          (d)     The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.


--------------------------------------------------------------------------------

57

          (e)     Each Lender may sell participations to one or more banks or
other entities (other than any Borrower or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to any Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) each Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by any Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation. Each Lender agrees
that, promptly upon selling any such participation in accordance with this
Section 9.07(e), such Lender shall deliver written notice thereof to the
Company.


          (f)     Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee, or participant or proposed assignee, or
participant, any information relating to the Company or any other Borrower
furnished to such Lender by or on behalf of such Borrower; provided that, prior
to any such disclosure, the assignee, or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information relating to such Borrower received by it from such Lender.


          (g)     Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and any Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.


          SECTION 9.08. Designated Subsidiaries. (a) Designation. The Company
may at any time, and from time to time, by delivery to the Agent, not less than
10 Business Days before the effective date thereof, of a Designation Letter duly
executed by the Company and the respective Subsidiary and substantially in the
form of Exhibit E hereto, designate such Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement and such Subsidiary shall thereupon become a
“Designated Subsidiary” for purposes of this Agreement and, as such, shall have
all of the rights and obligations of a Borrower hereunder. The Agent shall
promptly notify each Lender of each such designation by the Company and the
identity of the respective Subsidiary. Following the delivery of a Designation
Letter, if the designation of such Designated Subsidiary obligates the Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Company shall, promptly upon the request of the Agent or
any Lender, supply such documentation and other evidence as is reasonably
requested by the Agent or any Lender in


--------------------------------------------------------------------------------

58

  order for the Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.


          (b)    Termination. Upon the payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement and relating
to the Advances of any Designated Subsidiary then, so long as at the time no
Notice of Revolving Credit Borrowing or Notice of Competitive Bid Borrowing in
respect of such Designated Subsidiary is outstanding, such Subsidiary’s status
as a “Designated Subsidiary” shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly upon its
receipt of a request therefor from the Company). Thereafter, the Lenders shall
be under no further obligation to make any Advance hereunder to such Designated
Subsidiary.


          SECTION 9.09. Confidentiality. Neither the Agent nor any Lender shall
disclose any Confidential Information to any other Person without the consent of
the relevant Borrower, other than (a) to the Agent’s or such Lender’s officers,
directors, employees, agents and advisors and, as contemplated by
Section 9.07(f), to actual or prospective assignees and participants, and then
only on a need-to-know and confidential basis in connection with the
transactions contemplated by this Agreement, (b) pursuant to subpoena or other
legal process or as otherwise required by law (provided that the Person making
such disclosure shall, to the extent permitted by law, provide the Company with
notice thereof), and (c) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking having jurisdiction
over any Lender.


          SECTION 9.10. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of
New York.


          SECTION 9.11. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.


          SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction only of
any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the Notes,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined only in any such
New York State court or, to the extent permitted by law, in such federal court.
Notwithstanding the foregoing sentence, each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each Designated Subsidiary that has its principal place of
business outside of the United States of America hereby agrees that service of
process in any such action or proceeding may be made upon the Company at its
offices specified in Section 9.02 (the


--------------------------------------------------------------------------------

59

  “Process Agent”) and each such Designated Subsidiary hereby irrevocably
appoints the Process Agent its authorized agent to accept such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon. Each Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Borrower at its address
set forth in Section 9.02. Nothing in this Agreement shall affect any right that
any party may otherwise have to serve legal process in any other manner
permitted by law. To the extent that any Designated Subsidiary has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such Designated Subsidiary hereby irrevocably waives such
immunity in respect of its obligations under this Agreement.


          (b)     Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Notes
in any New York State or federal court of the United States of America sitting
in New York City. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


          SECTION 9.13. Patriot Act. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

THE HERSHEY COMPANY


BY:   /S/ David J. West
——————————————
Title:   Senior Vice President, Chief
             Financial Officer
BY:   /S/ Robert J. Mazzoni, Jr.
——————————————
Title:   Vice President, Global Sourcing  & 
             Treasurer


CITIBANK, N.A.,
      as Administrativr Agent

BY:    /S/ Carolyn Kee
——————————————
Title:   Managing Director


     Lenders       


CITIBANK, N.A.


BY:    /S/ Carolyn Kee
——————————————
Title:   Managing Director


BANK OF AMERICA, N.A.


BY:    /S/ David Catherall
——————————————
Title:   Vice President


UBS LOAN FINANCE LLC


BY:   /S/ Richard L. Tavrow
——————————————
Title:   Director of Banking Products

BY:   /S/ Christopher M. Altkin
——————————————
Title:   Associate Director Banking Products


--------------------------------------------------------------------------------

SCHEDULE I TO THE AMENDMENT AND RESTATEMENT

COMMITMENTS AND APPLICABLE LENDING OFFICES


__________________________________________________________________________________________________
Name of Initial     Commitment       Domestic Lending Office         Eurodollar Lending Office
Lender
________________________________________________________________________________________________

Bank of America,    $100,000,000     901 Main Street, 14th Floor     901 Main Street, 14th Floor
N.A.                                 Dallas, TX  75202               Dallas, TX  75202
                                     Attn:  Sam Brown                Attn:  Sam Brown
                                     T:  (214) 209-9262              T:  (214) 209-9262
                                     F:  (214) 290-9519              F:  (214) 290-9519
 _______________________________________________________________________________________________

Citibank, N.A.      $100,000,000     Two Penns Way                   Two Penns Way
                                     New Castle, DE  19720           New Castle, DE  19720
                                     Attn:  Bank Loan                Attn:  Bank Loan
                                     Syndications                    Syndications
                                     T:  (302) 894-6029              T:  (302) 894-6029
                                     F:  (212) 994-0961              F:  (212) 994-0961
________________________________________________________________________________________________

UBS Loan Finance    $100,000,000     677 Washington Blvd.            677 Washington Blvd.
LLC                                  Stamford, CT  06901             Stamford, CT  06901
                                     Attn:  Safraz Hassan            Attn:  Safraz Hassan
                                     T:  (203) 719-3143              T:  (203) 719-3143
                                     F:  (203) 719-3888              F:  (203) 719-3888
________________________________________________________________________________________________

TOTAL OF              $300,000,000
  COMMITMENTS



--------------------------------------------------------------------------------

SCHEDULE 3.01(b)

DISCLOSED LITIGATION

NONE

--------------------------------------------------------------------------------

SCHEDULE 4.01(c)

REQUIRED AUTHORIZATIONS AND APPROVALS

NONE